Citation Nr: 1232746	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  04-43 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a stomach disability,

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right great toe injury.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to January 1958.

These matters come before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in June 2008, when the Board found that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for a stomach disability and for right great toe injury residuals.  The Veteran appealed the June 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2009, the Court vacated the Board's decision in pertinent part and remanded it to the Board for development consistent with a Joint Motion for Remand (JMR).  The case was again before the Board in November 2009 when the Board remanded it for further action.  In August 2011, the Board found that new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for a stomach disability, and remanded both issues for further development.  The case has now returned to the Board for further adjudication.  

In June 2010, the Veteran testified before a Decision Review Officer (DRO) in Detroit, Michigan.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is less than credible as to the onset of his stomach disability.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a stomach disability causally related to active service.

3.  In an unappealed June 1987 decision, the RO denied the Veteran's claim for entitlement to service connection for a right great toe disability. 

4.  Some of the evidence received since the June 1987 RO decision is new; however, none of it is material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right great toe disability.  


CONCLUSIONS OF LAW

1.  A stomach disability, to include an ulcer, was not incurred in, or aggravated by, active service, and may not be presumed to have been incurred or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).

2.  Evidence received since the June 1987 RO decision which denied entitlement to service connection for a right great toe disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the appellant in April 2004, the Veteran was informed of what evidence was required to substantiate a claim for service connection, of his and VA's respective duties for obtaining evidence, and that he had previously been denied entitlement to service connection for a stomach disability and a right great toe disability.  The notice was deficient in that it did not inform the Veteran of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman or the reasons for the prior denial as required by the Court in Kent.  Such notice was provided to the Veteran in correspondence dated in January 2010 and September 2011.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice,   was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error. Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), Dingess/Hartman, and Kent.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), VA medical records (to include electronic records), a statement by a relative of the Veteran, and the Veteran's statements in support of his claims.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right great toe disability, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

A VA examination and opinion with respect to the issue of entitlement to service connection for a stomach disability was obtained in October 2011 with an addendum in June 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on an examination of the Veteran, a review of the claims file, and a review of the Veteran's electronic clinical records.  It considers the pertinent evidence of record, to include the Veteran's statements regarding symptoms and a history of his complaints.  Rationale was provided for the opinion proffered.  

The Board acknowledges that examiner initially checked a box on the Disability Benefits Questionnaire (DBQ) which was incorrect because the Veteran did not have any service connected disabilities.  Nevertheless, the examiner provided an opinion that the Veteran did not have a current ulcer disability.  The examiner provided a supplemental opinion in June 2012.  The Board also acknowledges that in the addendum opinion, the examiner referred to 1972 records as "in service" records; when they actually were 14 years after service.  Despite this incorrect characterization, the examiner still found that the Veteran did not have a current disability causally related to active service.  (With regard to the Veteran's statements of in-service complaints, as discussed below, the Board finds them less than credible.)  Finally, the examiner found no current disability, thus a remand to obtain a further etiology opinion would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The claims file includes a December 2004 facsimile which reflects that Social Security Administration (SSA) records are unavailable due to their destruction.  The claims file also includes a National Personnel Records Center (NPRC) report that the Veteran's records are "fire related".  Despite this NPRC report, the claims file does include STRs for the Veteran. 

The Board has carefully reviewed the statements and medical records for additional treatment reports not of record, and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  VA records in 2003 reflect that the Veteran had a past medical history of right foot surgery.  Records also reflect that he had a GI series in approximately 1966.  Records from such incidents are not associated with the claims file.  VA has requested the Veteran to submit evidence in support of his claims and has provided him with VA Form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs), but the evidence does not reflect that the Veteran has completed and returned them.  The Board also notes that the Veteran did not provide any information or statements in his notice of disagreement, VA Form 9, VA Form 21-526, or DRO hearing which could assist VA in obtaining additional information.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).


Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, or air service includes active duty, any period of ACDUTA (active duty for training) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTA (inactive duty training) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

As noted above, an NPRC computer print-out reflects that the Veteran's records are fire-related.  When a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Service Connection - Stomach Disability

The Veteran's STRs are negative for any complaints of, or treatment for, a stomach disability.  The Veteran's October 1957 report of medical history for separation purposes reflects that he denied any frequent indigestion or stomach trouble.  His report of medical examination for separation purposes also reflects that upon clinical examination, the Veteran's physical condition was normal.

The claims file includes a July 1972 VA clinical record, approximately 14 years after separation from service, which reflects that the Veteran reported a fifteen year history of increasing episodes of abdominal pain.  The report reflects that the Veteran reported that he had been on Maalox and milk during the years but recently it was not relieving him any longer.  It was noted that an "upper GI series" done six years prior to admission showed a duodenal ulcer.  The record reflects that in July 1972, the Veteran had a penetrating duodenal ulcer.  A vagotomy and antrectomy was performed followed by a Billroth II anastomosis.  

An October 2003 VA record reflects that the Veteran reported a bloated stomach that is relieved with Mylanta.  A November 2003 VA record reflects that the Veteran reported that he feels relief from bloating/acid reflux/joint pain with medication prescribed upon the last visit.  Upon clinical examination, the Veteran's abdomen was soft with no masses or tenderness.

A December 2003 VA record reflects that the Veteran had surgery for an ulcer in the 1970s.  It was further noted that he uses "ranitidine which helps to some extent."

November and December 2008 electronic VA records reflect that the Veteran had a history of peptic ulcer disease with "no symptoms now with Omeprazole."  He had an upper gastrointestinal series with small bowel follow through which showed gastroduodenitis/small hiatal hernia in the past.  An esophagogastroduodenoscopy (EGD) reflected that the Veteran was negative for H. pylori.  The Veteran was advised to make lifestyle modifications.  The Board notes that Omeprazole is used in the treatment of dyspepsia, Gastroesophageal reflux disease (GERD), gastric hypersecretory conditions, and peptic ulcers.  H. pylori, for which the Veteran was negative, is a species of bacterial that causes ulcers.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

A December 2009 electronic VA record reflects that the Veteran had a "Bilroth I procedure many years ago which seems to have resulted in decreased ability to absorb fat and likely decreased ability to absorb fat soluble vitamins.  This may account for severe vitamin D deficiency and inability to increase levels despite replacement doses." 

A January 2010 electronic VA record reflects that the Veteran reported no nausea, vomiting, weight loss, or loss of appetite. He denied steatorrhea.  He reported that he had some pain when eating greasy food.   

A February 2010 electronic VA record reflects that the Veteran has "problems with his GI and was ruled out for pancreatitis.  He has a history of partial gastrectomy related to alcohol abuse, which he is now in remission from for several years."

The claims file also includes a statement from L.C., dated in August 2010, in which she stated that she is 56 years old and that the Veteran is her uncle.  She further stated that "since he was honorably discharged from the U.S. Army, when I was nine years old (1963) he has complained of problems with his stomach."  The Board notes that the Veteran's service personnel records reflect that the Veteran was discharged in 1958, not 1963.  Thus, assuming that L.C. accurately remembers the first incidents of witnessing stomach problems in 1963, it was approximately 5 years after the Veteran's separation from service.  

The Board finds that the statement of L.C. lacks probative value as to continuity of symptomatology since service.  As noted above, L.C. was approximately 3 to 4 years old when the Veteran separated from active service, and she does not assert that she has memories as to the state of his health from that age.  Thus, she cannot support an assertion of continuity of symptomatology since service.  The Board also notes that as a family member of the Veteran, she is not an impartial witness.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

The claims file includes an October 2011 VA examination report (DBQ) which reflects the opinion of the examiner that there is no objective evidence that the Veteran has ulcer disease.  The examiner stated that the Veteran's clinical examination was within normal limits.

A June 2012 addendum also reflects that it is less likely as not that the Veteran has a current stomach disability related to the condition for which he was previously treated.  The Board acknowledges that the examiner refers to this prior incident as being in service; however, the records are actually 1972 VA records from 14 years after separation; nevertheless, as these are the only tabbed records of treatment for an ulcer associated with the claims file (the examiner noted that the records were tabbed), the Board finds that they are the records to which the examiner was referring.  Regardless, the examiner noted that an EGD done in 2007 showed no ulcer disease.  Even if the Veteran had a current ulcer disease, there is no competent credible evidence that it is causally related to active service.  

The Board has considered the Veteran's statements to the VA examiner that he had intermittent epigastric pain since "base camp" in service.  The Board has also considered the 1972 record which reflects that the Veteran reported a 15 year history of increasing episodes of abdominal pains; thus, since approximately 1957.  Nevertheless, the Board finds that the records contemporaneous to service are more probative than the Veteran's statements made more than a decade later.  Not only are the STRs negative for any complaints of, or treatment for, the stomach, but the Veteran's 1957 report of medical history for separation purposes reflects that he denied any frequent indigestion or stomach trouble.  His report of medical examination for separation purposes also reflects that upon clinical examination, the Veteran's physical condition was normal.

The Board acknowledges the Veteran's May 1987 statement in which he contended that he was treated in service for a stomach disability.  The Veteran's STRs reflect complaints of, or treatment for, a groin rash, gonorrhea, a finger laceration, and obstructed breathing; they are negative for stomach complaints.  

The earliest post-service credible competent diagnosis of stomach disability is in July 1972, which notes that the Veteran had an Upper GI series done six years earlier, or in approximately 1966, which showed a duodenal ulcer; this would have been approximately 8 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that this record reflects that the Veteran reported a 15 year history of increasing episodes of abdominal pain, and that this 15 year period would correspond with the Veteran's last year of service.  However, the Board also notes that this statement was made within three weeks of filing a claim for VA disability compensation.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony). In this regard, the Board notes that there are no clinical records of record between service and 1972, with the only reference to an earlier clinical record being done in six years earlier (approximately 1966.) 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  However, in the present case, not only is there a lack of clinical records, but the Veteran specifically denied indigestion or stomach troubles upon separation.

The Veteran is competent to report that he has had stomach pain; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, as noted above, the Board finds that the Veteran's statements in service are more credible than his statements made years later. 
 
In the absence of credible evidence of continuity of symptomatology and a lack of a clinical nexus opinion causally relating a current disability to active service, service connection is not warranted.  The Board finds that the preponderance of the evidence is against a grant of service connection for a stomach disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

New and Material Evidence - Right Great Toe

Historically, in 1987, the Veteran filed a claim for entitlement to service connection for a toe disability.  His claim was denied by the RO in June 1987 because there was no clinical evidence of current disability.  The appellant did not appeal the decision and it became final.  In 2003, the appellant requested that his claim for entitlement to service connection be reopened. 

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in June 1987 consisted of the appellant's request for service connection, STRs, and a VA radiology record. 

The Veteran's October 1957 report of medical history for separation purposes reflects that he denied having had any foot trouble.  The October 1957 report of medical examination for separation purposes reflects that the Veteran's feet were normal upon clinical examination.  The Veteran's STRs are negative for complaints of, or treatment for, the right great toe or foot.

An August 1958 radiograph report reflects that the "trailer of gun fell on [right] big toe, painful to move, swollen."  An x-ray of the toe was negative for a fracture or abnormality.  The Board notes that this was approximately seven (7) months after the Veteran's separation from service.  The Veteran has not alleged that he was on reserve service or active duty at this time.

A May 1987 statement reflects that the Veteran had treatment at Ft. Sill, Oklahoma for his right toe condition during 1957 and 1958."

Evidence of record since the last final denial

The evidence received since the last final denial consists of VA records and the Veteran's statements in support of his claim.  

VA records reflect that upon clinical examination, there was no acute abnormality of the Veteran's digits and nails.  The records also reflect that "[i]nspection, assessment of range of motion, stability, muscle strength and tone of upper and lower extremities reveals no acute abnormality."  It was noted that the Veteran's prior medical history included "foot surgery right".  (See October 2003 and November 2003 VA records)  The records also reflect a surgical scar on the dorsum of a right toe.  (See March 2004 VA record.)  

An October 2003 VA record reflects "surgery toe right and knee approx 10 yrs ago."

The claims file includes VA records from 2008 through 2010; the records are negative for any complaints of, treatment for, or diagnosis of, a right great toe disability.

The claims file also includes a transcript of the Veteran's June 2010 DRO hearing.  The Veteran stated that the injury he is claiming occurred in service and he is suffering from the same condition as of today.  The hearing was in regard to two issues, and the Veteran did not specify as to which injury he was referring; therefore, the Board will assume it was as to both disabilities.  (See DRO hearing transcript, page 4.)

The claims file also includes lay statements which are negative for a great toe disability and relate to other contentions; thus, they are not relevant to the present issue. 

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a right great toe disability; therefore, the appellant's claim to reopen is denied.  The VA records are new as they were not previously of record; however, they are not material as they do not reflect that the Veteran has a current toe disability.  They reflect a surgical scar; however, the Veteran has not asserted that he had surgery due to an incident in service; moreover, as noted above, the only clinical records with regard to a toe injury reflect that it occurred after service.  Finally, the records reflect no acute abnormalities and normal range of motion.

The Veteran's statements at the DRO hearing that he injured his toe in service and has the same condition today is cumulative of the Veteran's May 1987 statement that he had treatment at Ft. Sill, Oklahoma in 1957 and 1958.  (The Veteran was in service during the entire year of 1957.)  Moreover, his averment that he currently has the same condition is redundant of his May 1987 claim because a current disability is the cornerstone for entitlement to service connection.  The Board acknowledges that in determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, in the present case, the Veteran's claim was previously denied because the evidence did not reflect a current disability.  The Veteran's bald assertion of a current great right toe disability, in the absence of any supporting evidence, and contrary to the clinical evidence of record, is insufficient to reopen a claim.  New and material evidence must provide a reasonable possibility of substantiating the claim.  See Moray v. Brown, 5 Vet, App. 211 (1993), See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Board acknowledges that the threshold for reopening a claim is low; however, to allow a Veteran to reopen a previously denied claim merely by stating that he has a disability would lead to an illogical outcome; VA would have to reopen every claim, in which the Veteran had been previously denied for not having a disability, based solely on his statement that he has a current disability, which the Veteran could state an infinite amount of times after each denial, with each statement as to a "current" disability being new.  The Board finds that the Veteran's bare statement does not provide adequate evidence of a current diagnosis.  

The newly received evidence is not material as it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for a right great toe disability is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a stomach disability is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for right great toe disability, the appeal is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


